Opinion filed May 19, 2011




                                                            In The


    Eleventh Court of Appeals
                                                          __________

                                                  No. 11-11-00103-CR
                                                      __________

                             ROBBYE MARCELA MURRAY, Appellant

                                                                 V.

                                          STATE OF TEXAS, Appellee


                                      On Appeal from the 119th District Court
                                            Tom Green County, Texas
                                        Trial Court Cause No. B-05-0852-S



                                      MEMORANDUM                            OPINION
         Robbye Marcela Murray has filed in this court a motion to dismiss her appeal. Pursuant
to TEX. R. APP. P. 42.2, the motion is signed by both appellant and her counsel.
         The motion is granted, and the appeal is dismissed.


May 19, 2011                                                                      PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill, J.2

         1
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         2
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.